
	
		II
		110th CONGRESS
		1st Session
		S. 1873
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2007
			Mr. Obama introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to establish
		  demonstration programs on regionalized systems for emergency care, to support
		  emergency medicine research, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Improving Emergency Medical Care
			 and Response Act of 2007.
		2.Findings and
			 Purposes
			(a)FindingsCongress
			 makes the following findings:
				(1)Emergency medical
			 services play a critically important role in health care, public health, and
			 public safety by frequently providing immediate lifesustaining care and making
			 decisions with limited time and information.
				(2)Between 1993 and
			 2003, the population of the United States grew by 12 percent and hospital
			 admissions increased by 13 percent, yet emergency department visits rose by
			 more than 25 percent during this same period of time, from 90,300,000 visits in
			 1993 to 113,900,000 visits in 2003.
				(3)The demand for
			 emergency care in the United States continues to grow at a rapid pace.
				(4)In 2003, hospital
			 emergency departments received nearly 114,000,000 visits, which is more than 1
			 visit for every 3 people in the United States, however, between 1993 and 2003,
			 the number of emergency departments declined by 425.
				(5)Many emergency
			 medical services are highly fragmented, overburdened, poorly equipped, and
			 insufficiently prepared for day-to-day operations and response to major
			 disasters.
				(6)There are more
			 than 6,000 Public Safety Answering Points that receive 9–1–1 calls.
				(7)These Public
			 Safety Answering Points are often operated by police departments, fire
			 departments, city or county governments, or other local entities, which makes
			 attempts to coordinate efforts between locations very difficult.
				(8)Regionalized,
			 accountable systems of emergency care show substantial promise in improving the
			 day-to-day system-wide coordination essential to assure that Public Safety
			 Answering Points, emergency medical services organizations, public safety
			 agencies, public health agencies, medical facilities, and others coordinate
			 their activities to ensure that patients receive the appropriate care at the
			 scene, are transported to the most appropriate facility in the shortest time,
			 and receive excellent care at the destination medical facility.
				(9)Regionalized,
			 accountable systems of emergency care also show promise in management of the
			 special problems of disaster preparation and response, including management of
			 patient surge, tracking of patients, and coordination and allocation of medical
			 resources.
				(10)While there are
			 potentially substantial benefits to be derived from regionalized, accountable
			 emergency care systems, little is known about the most effective and efficient
			 methods of regional emergency care system development.
				(b)PurposesThe
			 purposes of this Act are to design, implement, and evaluate regionalized,
			 comprehensive, and accountable systems of emergency care that—
				(1)support and
			 improve the day-to-day operations and coordination of a regional emergency
			 medical care system;
				(2)increase disaster
			 preparedness and medical surge capacity;
				(3)include different
			 models of regionalized emergency care systems, including models for urban and
			 rural communities;
				(4)can be
			 implemented by private or public entities; and
				(5)meet quality and
			 accountability standards for the operation of emergency care systems and the
			 impact of such systems on patient outcomes.
				3.Design and
			 Implementation of Regionalized Systems for Emergency CarePart B of title III of the Public Health
			 Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 314
			 the following:
			
				315.Regionalized
				Communication Systems for Emergency Care Response
					(a)In
				GeneralThe Secretary, acting through the Assistant Secretary for
				Preparedness and Response, shall award not fewer than 4 multiyear contracts or
				competitive grants to eligible entities to support demonstration programs that
				design, implement, and evaluate innovative models of regionalized,
				comprehensive, and accountable emergency care systems.
					(b)Eligible
				Entity; Region
						(1)Eligible
				EntityIn this section, the term eligible entity
				means a State or a partnership of 1 or more States and 1 or more local
				governments.
						(2)RegionIn
				this section, the term region means an area within a State, an
				area that lies within multiple States, or a similar area (such as a multicounty
				area), as determined by the Secretary.
						(c)Demonstration
				programThe Secretary shall award a contract or grant under
				subsection (a) to an eligible entity that proposes a demonstration program to
				design, implement, and evaluate an emergency medical system that—
						(1)coordinates with
				public safety services, public health services, emergency medical services,
				medical facilities, and other entities within a region;
						(2)coordinates an
				approach to emergency medical system access throughout the region, including
				9–1–1 Public Safety Answering Points and emergency medical dispatch;
						(3)includes a
				mechanism, such as a regional medical direction or transport communications
				system, that operates throughout the region to ensure that the correct patient
				is taken to the medically appropriate facility (whether an initial facility or
				a higher-level facility) in a timely fashion;
						(4)allows for the
				tracking of prehospital and hospital resources, including inpatient bed
				capacity, emergency department capacity, on-call specialist coverage, ambulance
				diversion status, and the coordination of such tracking with regional
				communications and hospital destination decisions; and
						(5)includes a
				consistent region-wide prehospital, hospital, and interfacility data management
				system that—
							(A)complies with the
				National EMS Information System, the National Trauma Data Bank, and
				others;
							(B)reports data to
				appropriate Federal and State databanks and registries; and
							(C)contains
				information sufficient to evaluate key elements of prehospital care, hospital
				destination decisions, including initial hospital and interfacility decisions,
				and relevant outcomes of hospital care.
							(d)Application
						(1)In
				GeneralAn eligible entity that seeks a contract or grant
				described in subsection (a) shall submit to the Secretary an application at
				such time and in such manner as the Secretary may require.
						(2)Application
				InformationEach application shall include—
							(A)an assurance from
				the eligible entity that the proposed system—
								(i)has been
				coordinated with the applicable State Office of Emergency Medical Services (or
				equivalent State office);
								(ii)is compatible
				with the applicable State emergency medical services system;
								(iii)includes
				consistent indirect and direct medical oversight of prehospital, hospital, and
				interfacility transport throughout the region;
								(iv)coordinates
				prehospital treatment and triage, hospital destination, and interfacility
				transport throughout the region;
								(v)includes a
				categorization or designation system for special medical facilities throughout
				the region that is—
									(I)consistent with
				State laws and regulations; and
									(II)integrated with
				the protocols for transport and destination throughout the region; and
									(vi)includes a
				regional medical direction system, a patient tracking system, and a resource
				allocation system that—
									(I)support
				day-to-day emergency care system operation;
									(II)can manage surge
				capacity during a major event or disaster; and
									(III)are integrated
				with other components of the national and State emergency preparedness system;
				and
									(B)such other
				information as the Secretary may require.
							(e)PriorityThe
				Secretary shall give priority for the award of the contracts or grants
				described subsection (a) to any eligible entity that serves a population in a
				medically underserved area (as defined in section 330(b)(3)).
					(f)ReportNot
				later than 90 days after the completion of a demonstration program under
				subsection (a), the recipient of such contract or grant described in shall
				submit to the Secretary a report containing the results of an evaluation of the
				program, including an identification of—
						(1)the impact of the
				regional, accountable emergency care system on patient outcomes for various
				critical care categories, such as trauma, stroke, cardiac emergencies, and
				pediatric emergencies;
						(2)the system
				characteristics that contribute to the effectiveness and efficiency of the
				program (or lack thereof);
						(3)methods of
				assuring the long-term financial sustainability of the emergency care
				system;
						(4)the State and
				local legislation necessary to implement and to maintain the system; and
						(5)the barriers to
				developing regionalized, accountable emergency care systems, as well as the
				methods to overcome such barriers.
						(g)Dissemination
				of FindingsThe Secretary shall, as appropriate, disseminate to
				the public and to the appropriate Committees of the Congress, the information
				contained in a report made under subsection (f).
					(h)Authorization
				of AppropriationsThere are authorized to be appropriated to
				carry out this section $12,000,000 for each of fiscal years 2008 through
				2013.
					.
		4.Support for
			 Emergency Medicine ResearchPart H of title IV of the Public Health
			 Service Act (42 U.S.C. 289 et seq.) is amended by inserting after the section
			 498C the following:
			
				498D.Support for
				Emergency Medicine Research
					(a)Emergency
				Medical ResearchThe Secretary shall support Federal programs
				administered by the National Institutes of Health, the Agency for Healthcare
				Research and Quality, the Health Resources and Services Administration, the
				Centers for Disease Control and Prevention, and other agencies involved in
				improving the emergency care system to expand and accelerate research in
				emergency medical care systems and emergency medicine, including—
						(1)the basic science
				of emergency medicine;
						(2)the model of
				service delivery and the components of such models that contribute to enhanced
				patient outcomes;
						(3)the translation
				of basic scientific research into improved practice; and
						(4)the development
				of timely and efficient delivery of health services.
						(b)Impact
				ResearchThe Secretary shall support research to determine the
				estimated economic impact of, and savings that result from, the implementation
				of coordinated emergency care systems.
					(c)Authorization
				of AppropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for each of fiscal years
				2008 through
				2013.
					.
		
